Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

The amendment filed on December 28, 2020 presenting claims drawn to multiple non-elected inventions is non-responsive (MPEP § 821.03).   Heavily amended claims 1-4 & newly added claims 5-12 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
As per MPEP § 821.03, [c]laims added by amendment following action by the examiner, MPEP § 818.01, MPEP § 818.02(a), to an invention other than previously claimed, should be treated as indicated by 37 CFR 1.145. As per 37 CFR 1.145, [i]f, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in 37 CFR 1.143 and 1.144.
The amendment filed on December 28, 2020  replaced originally presented claims 1-4, drawn to a previously elected invention, with claims drawn to multiple patentably distinct and non-elected inventions, and is considered to be non-responsive (MPEP § 821.03). The remaining claims are not readable on the elected invention because newly extensively amended claims 1-4 and newly submitted claims 5-12 represent patentably distinct inventions. Originally, the scope of the claimed invention was but has been changed in the newly extensively amended claims and newly submitted claims that are now directed towards inventions "work force management and training of a technician, comprising: a computing device operated by the technician that will perform a job: a job skills knowledge database: and an intelligent application communicatively connected to the computing device and the job skills knowledge database, the intelligent application configured to: retrieve data from the job skills knowledge database regarding training skills and proficiencies of the technician; analyze, using an analytics engine, the retrieved data to generate information about the job; and send the generated information to the computing device about the job, wherein the information is presented on the computing device" (extensively amended claim 1), “wherein the job skills knowledge database is dynamically updated with feedback based on successful or unsuccessful completion of the job, wherein the updates comprise information including transcripts, certifications, and proficiencies; wherein the intelligent application is further configured to track aggregate performance measures for corporations, businesses, departments, organizations, associations, societies, unions, and individuals’ transcripts; wherein the generated information further includes cues, including facts, remedial development material, and operational practices, wherein the cues relate to areas of unfamiliarity to the technician as determined by the intelligent application, as well as areas where deficient performance of the technician was demonstrated during training, wherein deficient performance of the technician was demonstrated either during training or during claims 2-4), and  the limitations of newly added claims 5-12. The scope of the claimed invention has been radically altered and geared towards a new inventive concept. 

As per MPEP § 819, [t]he general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter. Note that the applicant cannot, as a matter of right, file a request for continued examination (RCE) to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). When claims are presented which the examiner holds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, the completely changed/amended/added claims 8-12, 15, 20, and 23 (which now depict a new invention) and the newly submitted claims 23-35 (which depict separate new inventions also) as they currently stand are withdrawn from consideration as being directed to non-elected inventions. See 37 CFR 1.142(b) and MPEP § 821.03.

Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS or SIXTY (60) DAYS from the mailing date of this letter, whichever is longer, to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. Since this application NO extensions of time under 37 CFR 1.136(a) will be permitted.
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application.  Any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered.  If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683